DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 and subspecies B of figures 4-8 and 11A-11D in the reply filed on June 7, 2021 is acknowledged.

As to claims 13-14, the subject matter in claim 13 is directed to the subspecies D of Fig. 10. In paragraph [0238] of the publication of the application Applicant discloses “The filter assembly 810 may further include a support frame including a plurality of longitudinally extending legs 812a, 812b (collectively, 812), a ring 822 having a first portion 818a and a second portion 818b (collectively, 818), and a pair of hinges 816a, 816b (collectively, 816). The legs 812 may be similar in form and function to the end rings 124, 126 described herein. For example, the legs 812 may be formed from similar materials, wire shapes, sizes, etc., as the end rings 124, 126. In some embodiments, the hinges 816 may movingly couple the first and second portions 818a, 818b of the distal ring. Each leg 812a, 812b may be coupled to a respective hinge 816a, 816b.” Therefore, claims 13-14 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected elected subspecies, there being no allowable generic or linking claim. 
Claim Objections
Claim 18 recites “the expandable support structure comprises include a longitudinal extending leg and a distal hoop.” (emphasis added). It appears that Applicant intended to recite “the expandable support structure comprises .”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, 8 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Purcell et al. (US 2019/0125513).

Referring to claim 1, Purcell discloses an embolic protection system (Figs. 1A-1B) for isolating the cerebral vasculature, the system comprising: 
handle (not explicitly shown) configured to remain outside the body.”) and a distal portion 66, the distal portion comprising: 
a proximal sheath 68; a proximal self-expanding filter assembly 64 radially within the proximal sheath; a distal sheath 74; and a distal self-expanding filter assembly 62 radially within the distal sheath; 
a second protection device 30 (Fig. 1A and para [0070]) having a proximal portion 34 (Fig. 1A and para [0072]) configured to remain outside the body and a distal portion 36, the distal portion comprising: an outer sheath 42 (para [0073]); a wire 52b (para [0073]) radially within the outer sheath; and a third filter assembly 32 radially within the outer sheath and coupled to the wire. 

Referring to claim 4, Purcell discloses the embolic protection system of claim 1, wherein the wire 52b is woven into the third filter assembly 32 adjacent a distal end of the third filter assembly (para [0087]: “The filter wire 52b and/or strut 52a can comprise a rectangular ribbon, a round (e.g., circular, elliptical) filament, a portion of a hypotube, a braided structure (e.g., as described herein), combinations thereof, and the like.” Fig. 1A shows wire 52b is extended to the distal end of the filter 32. Thus, paragraph [0087] and Fig. 1A discloses the wire 52b is woven to the filter 32 adjacent the distal end of the filter 32.)

Referring to claim 8, Purcell discloses the embolic protection system of claim 1, wherein the wire is interwoven into the third filter assembly to form an expandable 

Referring to claim 11, the differences between claim 1 and claim 11 lies in the fact claim 11 use the term “an inner member” (line 13) instead of “a wire” as recited in line 13 of claim 1 and claim 11 further defines the third filter assembly including an expandable support structure and a filter element (lines 15-16). In paragraphs [0079], [0080] and [0087] Purcell disclose the third filter assembly including an expandable support structure 31 and a filter element 33.

Claims 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Purcell et al. (US 2019/0183628).

Referring to claim 15, Purcell discloses an embolic protection system for isolating the cerebral vasculature (Figs. 1A-1B), the system comprising: 
a first protection device 30 (Fig. 1A and para [0065]) having a proximal portion (handle 40 as shown in Fig. 1B. Para [0068]) configured to remain outside a body and a distal portion, the distal portion 32 (para [0072]) comprising: 
a proximal sheath 44 (Fig. 1A and para [0072]); a proximal self-expanding filter assembly 36 (Fig. 1A and para [0072]) radially within the proximal sheath; a 
a second protection device 74 (Fig. 1B and para [0092]-[0093]) having a proximal portion configured to remain outside the body and a distal portion, the distal portion comprising: 
an outer sheath 80; and 
a third filter assembly 78 coupled to and extending distally from a distal end of the outer sheath 80 (para [0093]: “an inner tubular member 80 coupled to the filter assembly 78.”), the third filter assembly including an expandable support structure 90 and a filter element 92 (Fig. 1B and para [0095]: “The filter assembly 78 may include a support element or frame 90 and a filter element 92.”)

Allowable Subject Matter
Claims 2-3, 6-7, 9-10, 12 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN V NGUYEN/Primary Examiner, Art Unit 3771